DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LENS WITH TOTAL REFLECTIVE INCIDENT SURFACE AND LIGHTING FIXTURE.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda et al., US 7896524 B2.
Regarding claim 1, Yoneda discloses “A lens (2, Fig. 2) comprising: a light incident portion (25ab, Fig. 2) and a light-emitting portion (21, Fig. 2), wherein: the light-emitting portion comprises a main light-emitting surface (21a, Fig. 2) and an auxiliary light-emitting surface (21b, Fig. 2)  surrounding the main light-emitting surface; the main light-emitting surface and the auxiliary light-emitting surface protrude toward a side away from the light incident portion (seen in Fig. 2), the auxiliary light-emitting surface is a curved surface (seen in Fig. 2); and the auxiliary light-emitting surface has a protruding height gradually decreasing in a direction away from the main light-emitting surface (seen in Fig. 2).”  
Regarding claim 2, Yoneda discloses the invention of claim 1, as cited above, and further discloses “the lens is a collimating lens (seen in Fig. 5).”  
Regarding claim 3, Yoneda discloses the invention of claim 1, as cited above, and further discloses “the light incident portion comprises a main light incident surface (25a, Fig. 2), and the main light incident surface protrudes toward a side away from the light-emitting portion (seen in Fig. 2).  “
Regarding claim 4, Yoneda discloses the invention of claim 1, as cited above, and further discloses “the light incident portion comprises a main light incident surface (25a, Fig. 2) and an auxiliary light incident surface (25b, Fig. 2), and a convex portion (the portion of the lens surrounded by surfaces 26 and 25b, Fig. 2) is provided around the main light incident surface, the convex portion protrudes toward the side away from the light-emitting portion (seen in Fig. 2), and a surface of the convex portion facing the main light incident surface forms the auxiliary light incident surface (seen in Fig. 2), and a surface of the convex portion away from the main light incident surface forms a reflective surface, and the reflective surface is a total reflective surface (seen in Fig. 5).  
Regarding claim 6, Yoneda discloses “A lighting fixture (Fig. 9), comprising: a lamp housing (5, Fig. 9), a light-emitting assembly (4, Fig. 2) and a light distribution assembly (2, Fig. 9), wherein the light distribution assembly comprises A lens (2, Fig. 2) comprising: a light incident portion (25ab, Fig. 2) and a light-emitting portion (21, Fig. 2), wherein: the light-emitting portion comprises a main light-emitting surface (21a, Fig. 2) and an auxiliary light-emitting surface (21b, Fig. 2)  surrounding the main light-emitting surface; the main light-emitting surface and the auxiliary light-emitting surface protrude toward a side away from the light incident portion (seen in Fig. 2), the auxiliary light-emitting surface is a curved surface (seen in Fig. 2); and the auxiliary light-emitting surface has a protruding height gradually decreasing in a direction away from the main light-emitting surface (seen in Fig. 2); and wherein: the lamp housing has a lamp cavity, and the light-emitting assembly and the light distribution assembly are arranged in the lamp cavity (seen in Fig. 9).  

Claim(s) 1-6, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panagotacos et al., US 2011/0043120 A1.

Regarding claim 1, Panagotacos discloses “A lens (130, Fig. 9C) comprising: a light incident portion (170, Fig. 9C) and a light-emitting portion (180, Fig. 9C), wherein: the light-emitting portion comprises a main light-emitting surface (middle of 180, Fig. 9C) and an auxiliary light-emitting surface (side portion of 180, Fig. 9C) surrounding the main light-emitting surface; the main light-emitting surface and the auxiliary light-emitting surface protrude toward a side away from the light incident portion (seen in Fig. 9C), the auxiliary light-emitting surface is a curved surface (seen in Fig. 9C); and the auxiliary light-emitting surface has a protruding height gradually decreasing in a direction away from the main light-emitting surface (seen in Fig. 9C).”
Regarding claim 2, Panagotacos discloses the invention of claim 1, as cited above, and further discloses “the lens is a collimating lens (seen in Fig. 9C).”  
	Regarding claim 3, Panagotacos discloses the invention of claim 1, as cited above, and further discloses “the light incident portion comprises a main light incident surface (seen in Fig. 9C, middle of the incidence surface), and the main light incident surface protrudes toward a side away from the light-emitting portion (seen in Fig. 9C).”  
	Regarding claim 4, Panagotacos discloses the invention of claim 1, as cited above, and further discloses “the light incident portion comprises a main light incident surface (seen in Fig. 9C, middle of the incidence surface) and an auxiliary light incident surface (side portion of the incidence surface, Fig. 9C), and a convex portion (facets 155, Fig. 9CD) is provided around the main light incident surface (seen in Fig. 9CD), the convex portion protrudes toward the side away from the light-emitting portion (seen in Fig. 9CD), and a surface of the convex portion facing the main light incident surface forms the auxiliary light incident surface (170, Fig. 9CD), and a surface of the convex portion away from the main light incident surface forms a reflective surface (175, Fig. 9CD), and the reflective surface is a total reflective surface (seen in Fig. 9D).”
	Regarding claim 5, Panagotacos discloses the invention of claim 4, as cited above, and further discloses “at least two convex portions are provided, and the at least two convex portions have heights increasing sequentially in a direction away from the main light incident surface (seen Fig. 9CD).”  
	Regarding claim 6, Panagotacos discloses “A lighting fixture (Fig. 2), comprising: a lamp housing (25, Fig. 2 and 3), a light-emitting assembly (10, 15, and 40, Fig. 3) and a light distribution assembly (20, Fig. 3), wherein the light distribution assembly comprises a lens comprising 
a light incident portion (170, Fig. 9C) and a light-emitting portion (180, Fig. 9C), wherein: the light-emitting portion comprises a main light-emitting surface (middle of 180, Fig. 9C) and an auxiliary light-emitting surface (side portion of 180, Fig. 9C) surrounding the main light-emitting surface; the main light-emitting surface and the auxiliary light-emitting surface protrude toward a side away from the light incident portion (seen in Fig. 9C), the auxiliary light-emitting surface is a curved surface (seen in Fig. 9C); and the auxiliary light-emitting surface has a protruding height gradually decreasing in a direction away from the main light-emitting surface (seen in Fig. 9C) 
and wherein: the lamp housing has a lamp cavity, and the light-emitting assembly and the light distribution assembly are arranged in the lamp cavity (seen in Fig. 2).”
Regarding claim 10, Panagotacos discloses the invention of claim 6, as cited above, and further discloses “the light incident portion comprises a main light incident surface  (seen in Fig. 9C, middle of the incidence surface) and auxiliary light incident surfaces (side portion of the incidence surface, Fig. 9C), and at least two convex portions (facets 155, Fig. 9CD) are provided around the main light incident surface (Fig. 9CD), the convex portions protrude toward the side away from the light-emitting portion (seen in Fig. 9CD), and surfaces of the convex portions facing the main light incident surface form the auxiliary light incident surfaces  (170, Fig. 9CD), and surfaces of the convex portions away from the main light incident surface form reflective surfaces (175, Fig. 9CD), angles between a center line of the lens (135, Fig. 9C) and connection lines connecting outer ends of the at least two convex portions to a light-emitting center of the light-emitting assembly increases sequentially in the direction away from the main light incident surface (seen in Fig. 9CD).
Regarding claim 11, Panagotacos discloses the invention of claim 10, as cited above, and further discloses “the at least two of the convex portions comprise a first convex portion, a second convex portion, and a third convex portion (seen in Fig. 9CD, at least three facets on each side) that are sequentially arranged from proximal position to distal position with respect to the main light incident surface (seen in Fig. 9CD), an angle between the center line of the lens and a connection line connecting an outer end of the first convex portion to the light-emitting center of the light-emitting assembly, an angle between the center line of the lens and a connection line connecting an outer end of the second convex portion to the light-emitting center of the light-emitting assembly, and an angle between the center line of the lens and a connection line connecting an outer end of the third convex portion to the light-emitting center of the light-emitting assembly are respectively 50 -60 degrees, 60-70 degrees, and 70-80 degrees (seen in Fig. 9C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagotacos in view of Kikuchi et al., JP 2009049239 A (all citations will be made to the English language translation provided by Google Patents).

Regarding claim 7, Panagotacos discloses the invention of claim 6, as cited above, and further discloses “the light distribution assembly further comprises a installation plate (20, Fig. 3), the lens is arranged on the installation plate (seen in Fig. 3), and the installation plate is provided with a step shaft (140, Fig. 8C); 
and the light-emitting assembly comprises a light plate (seen in Fig. 4A), the light plate is provided with at least two restrictive holes with different apertures (50, 55, seen in Fig. 4A).
However, Panagotacos does not explicitly disclose “the step shaft has at least three shaft sections, and an interface of every two adjacent shaft sections among the three shaft sections forms a restrictive surface;” and “the step shaft is fitted with the restrictive holes in a plug-in manner, and the restrictive holes are restrictively fitted with the restrictive surfaces.”  
Kikuchi discloses a lens mounting structure, with step shafts (13A, 13B, Fig. 1 and 2), the step shaft has at least three sections (13a123, Fig. 2), and an interface of every two adjacent shaft sections among the three shaft sections forms a restrictive surface (seen in Fig. 2), and the step shaft is fitted with the restrictive holes in a plug-in manner (seen in Fig. 2) and the restrictive holes are restrictively fitted with the restrictive surfaces (seen in Fig. 2 and 6).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to use the step shafts and holes, such as taught by Kikuchi, for the lens mounting portion, as taught by Panagotacos. One of ordinary skill in the art would have been motivated to use the step shafts and holes of Kikuchi for matching the orientation of the lens array by matching the shaft diameter and thus adjusting the focal position and changing the light distribution characteristic (Kikuchi, pg. 2, paragraph 9 and 14).
Regarding claim 8, Panagotacos in view of Kikuchi discloses the invention of claim 7, as cited above, and further discloses “the installation plate and the light plate are both disc-shaped structures, and a center line of the installation plate coincides with a center line of the light plate (seen in Panagotacos Fig. 3).”  
Regarding claim 9, Panagotacos in view of Kikuchi discloses the invention of claim 7, as cited above, and further discloses “different restrictive holes are fitted with different restrictive surfaces so that the lens forms different beam angles (seen in Kikuchi Fig. 6, the focal position is changed). 
However, Panagotacos in view of Kikuchi does not explicitly disclose “the beam 14angles comprise at least any two of 12 degrees, 24 degrees, and 36 degrees.”  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to select the focal positions to result in beam angles such as 12 degrees, 24 degrees, and 36 degrees. One of ordinary skill in the art would have been motivated to select those particular beam angles in order to meet the specific lighting needs of a given application (such as desired output). Please note that in the Instant Application, ¶ [0033, 0034],  applicant has not disclosed any criticality for the claimed limitations.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagotacos.
Regarding claim 12, Panagotacos discloses the invention of claim 10, as cited above, but does not explicitly disclose “an angle between the center line of the lens and a connection line connecting an outer end of the main light incident surface to the light-emitting center of the light-emitting assembly is 40-50 degrees”. Panagotacos is silent with regards to the angle between the center and the outer edge of the main light incident surface.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to selectan angle between the center line of the lens and a connection line connecting an outer end of the main light incident surface to the light-emitting center of the light-emitting assembly is 40-50 degrees. One of ordinary skill in the art would have been motivated to select a particular main light incident surface length in order to meet the specific lighting needs of a given application (such as desired output). Please note that in the Instant Application, ¶ [0039],  applicant has not disclosed any criticality for the claimed limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan et al., US 2022/0003386 A1 discloses lens array with convex incident portions and step shafts.
Dross, US 2020/0041098 A1 discloses a lens with incident convex portions with descending height.
Hukkanen, US 2016/0116723 A1 discloses a lens with incident convex portions with descending height.
Panagotacos et al., US 2013/0249375 A1 discloses a lens with incident convex portions with descending height.
Scheer US 6252724 B1 discloses a lens with incident convex portions with descending height.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875